Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election without traverse of Group I and species (sodium crotonate; SAHA; PEP005) in the reply filed on 10/5/2021 is acknowledged.
Claims 21-28, 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Claims 1-20, 29-38 are under consideration. 

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 4/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of reactivating HIV comprising administering crotonylation-inducing agent, does not reasonably provide enablement for method of reactivating any latent virus in one or more cells comprising administering crotonylation-inducing agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
See claims 29-38 as submitted 10/5/2021. 
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemedrelevant are those of: the breadth of the claims; the (un)predictability of the art; the amount of direction and the working examples provided, and the quantity of experimentation necessary. 
Breadth of the claims: The instant claims are interpreted in an open ended fashion for reciting “comprising” and do not exclude additional steps or components (See MPEP 2111). Further, the instant claims read on “any” latent virus.
State of the art: Traylen et al. (“Virus reactivation: a panoramic view in human infections,” Future Virol. 6(4): 451-463 (2011))(See PTO-892: Notice of References Cited) teaches that a variety of viruses are known to cause latent infections, including herpes simplex virus, varicella zoster virus, Epstein-Barr virus, human cytomegalovirus, human herpesvirus 6, human herpesvirus 7, Kaposi’s sarcoma-associated herpesvirus, JC virus, BK virus, parvovirus and adenovirus (abstract); although potential stimuli may trigger vims reactivation from latency, the critical molecular factor that triggers virus reactivation is still not clear (p. 2); stress almost always seems to be a major factor leading to the stimulation of all the virus reactivation processes; the single most common cellular signal that seems to be driving the reactivation of viruses is MAPK in conjunction with the NF-kB pathway, to a lesser extent; there exists a complicated set of interactions between these cellular events, leading up to activating a set of different TFs (p. 7). Traylen et al. also teaches wherein testing inhibitors and blocking this signaling could be one possible route (p. 8); wherein some MAPK and NF-kB inhibitors appear to play a role in virus replication (PD-0325901; AS601245)(Table 2); with regard to future therapies, current inhibitors for pathways such as MAPK and NF-kB are unspecific as they inhibit activity in both host and infected cells (p. 9).
Chakravarty (“Viral Infection and Reactivation in Autoimmune Disease,” Arthritis & Rheumatism, Vol. 58, No. 10: 2949-2957 (2008))(See PTO-892: Notice of References Cited) also teaches that: a well-recognized complication of cytotoxic or immunosuppressive therapy is the reactivation of pathogenic viruses that have remained latent in the host primary infection (p. 2949); biologic therapy (including infliximab, azathioprine) and nonbiologic therapy (including methotrexate, prednisolone) are known to reactivate HBV (Table 2); wherein HBV infection was reactivated in patients with autoimmune disease who received various immunosuppressive therapies including TNF inhibitors (p. 2952); wherein HBV reactivation occurs in patients with autoimmune disease being treated with various agents, including the newer biologic agents (p. 2955); further, reactivation of VZV is associated with SLE and RA; the use of methotrexate, azathioprine, mycophenolate mofetil and cyclophosphamide is implicated this apparent increased risk; in contrast, use of biologic agents does not appear to be a significant risk factor, although there are limited data on these agents (p. 2954). Finkel et al. (U.S. Patent No. 9387231)(See PTO-892: Notice of References Cited) teaches wherein JQ1 drives reactivation of HIV latency (Example 2). See the teachings of Warrilow et al. as disclosed below as to HIV and PEP005. 
The amount of direction and the working examples provided: The specification teaches:  reactivating HIV from latency (Examples 1, 2, 3, 5); wherein crotonyl-coA reactivates synergistically with other latency reversal agents (Example 3); regulation of histone crotonylation of SIV (Example 6) . 
However, in view of the breadth of the claims, the state of the art, and the teachings in the specification using crotonyl-coA as to only HIV, the skilled artisan would be required to conduct undue amount of experimentation in order to use crotonylation-inducing agent to reactivate any latent virus. The specification does not appear to provide sufficient support or evidence for other agents as read upon in the instant claims that enhance reactivation of any latent virus in a subject infected with the virus.
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-5, 7-15, 17-20, 29-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US20100168004)(cited in applicant’s IDS submitted 4/29/2020) in view of Sabari et al. (“Intracellular Crotonyl-CoA Stimulates Transcription through p300-Catalyzed Histone Crotonylation,” Molecular Cell 58: 203-215 (2015))(cited in applicant’s IDS submitted 4/29/2020).
See claims 1-5, 7-15, 17-20, 29-33, 35-38 as submitted 10/5/2021.
It is noted that the instant claims are interpreted in an open ended fashion for reciting “comprising” and do not exclude additional steps or components (See MPEP 2111).
Williams et al. teaches: inducing replication of HIV in latently infected T cells (abstract)(as recited in claim 1); including contacting cell with histone deacetylase inhibitor [0023](as recited in claims 3, 13, 31); including SAHA [0080](as recited in claims 4, 14, 32); including prostratin, which stimulates protein kinase C [0097](as recited in claims 5, 15, 33); including anti HIV antibody [0150](as recited in claims 7, 17, 35); including anti retroviral therapy (wherein blocking production of viral particles ([0004) is interpreted as suppressive)[0030](as recited in claims 8, 9, 18, 19, 36, 37).
It is noted that Williams et al. teaches or suggests use of known inhibitor of deacetylase (interpreted as enhancing acetylation)[0018].
Williams et al. does not teach: crotonyl-inducing agent (as recited in claims 1, 10, 11, 29, 38); sodium crotonate (as recited in claims 2, 12, 20, 30).
Sabari et al. teaches wherein histone crotonylation stimulates transcription to a greater degree than histone acetylation; wherein levels of histone crotonylation are regulated by concentration of crotonyl-CoA, which can be altered through environmental perturbations (p. 203)(as recited in claims 1, 10, 11, 29, 38); wherein increasing or decreasing concentration leads to enhanced or diminished gene expression; histone acylation couples cellular metabolism to the regulation of gene expression (p. 203); including increasing the concentration of crotonyl-CoA by adding sodium crotonate to media (p. 207)(as recited in claims 2, 12, 20, 30).
One of ordinary skill in the art would have been motivated to combine sodium crotonate as taught by Sabari with composition as taught by Williams et al. Williams et al. teaches use of histone deacetylase inhibitors and stimulation of transcription, and Sabari et al., which also teaches stimulating transcription, also teaches the advantage wherein histone crotonylation stimulates transcription to a greater degree than histone acetylation, as well as such an agent for histone crotonylation (See MPEP 2144.06: Substituting equivalents known for the same purpose; see also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
One of ordinary skill in the art would have had a reasonable expectation of success for using sodium crotonate as taught by Sabari with composition as taught by Williams et al. materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art. There would have been a reasonable expectation of success given the underlying materials and methods (histone acetylation as taught by Williams et al. and Sabari et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claims 5, 6, 15, 16, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Sabari et al. as applied to claims 1-5, 7-15, 17-20, 29-33, 35-38 above, and further in view of Warrilow et al. (“HIV Type 1 Inhibition by Protein Kinase Modulatory Compounds,” AIDS Research and Human Retroviruses,” Vol. 22, Number 9: 854-864 (2006))(See PTO-892: Notice of References Cited).
See claims 5, 6, 15, 16, 33, 34 as submitted 10/5/2021.
See the teachings of Williams et al. in view of Sabari et al. above.
Williams et al. in view of Sabari et al. do not teach ingenol-3-angelate (PEP005).
Warrilow et al. teaches: PKC modulatory compounds such as ingenol 3-angelate (abstract)(as recited in claims 5, 6, 15, 16, 33, 34); while HIV-1 was activated from latently infected cells (p. 855); I3A can inhibit HIV-1 infection at high concentration most likely by down-regulation of chemokine coreceptor surface expression; inhibition of HIV-1 infection at <= 2.5 nM I3A suggests that it can induce an alternative antiviral response not observed previously using other PKC-activating compounds (p. 861); PKC modulatory compounds such as I3A have the remarkable, apparently dichotomous, ability to both activate HIV-1 gene expression in latently infected cells and to inhibit HIV-1 replication in lymphocyte and other HIV-1 target cells presumably through cell surface down-regulation of CD4 and chemokine receptor levels (p. 861).
One of ordinary skill in the art would have been motivated to use the I3A as taught by Warrilow et al. with the composition as taught by Williams et al. in view of Sabari et al. Williams et al. in view of Sabari et al. teaches use of PKC, and Warrilow et al., teaches such a compound (See MPEP 2144.06: Substituting equivalents known for the same purpose; … see 2144.06: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for combining I3A as taught by Warrilow et al. with the composition as taught by Williams et al. in view of Sabari et al. There would have been a reasonable expectation of success given the underlying materials (PKC as taught by Warrilow et al. and Williams et al. in view of Sabari et al.) and methods (treating HIV as taught by Warrilow et al. and Williams et al. in view of Sabari et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 1-20, 29-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-20, 49 of copending Application No. 16/506841 in view of Williams et al. and Sabari et al. (cited above).
See claims 1-20, 29-38 as submitted 10/5/2021.
It is noted that the instant claims are interpreted in an open ended fashion for reciting “comprising” and do not exclude additional steps or components (See MPEP 2111).
Claims 1, 2, 6-20, 49 of copending Application No. 16/506841 recite composition comprising PEP005 and one or more additional latency reactivation agents; comprising HDAC inhibitor; for retrovirus; method comprising administering composition comprising PEP005 and one or more additional latency reactivation agents.
Claims 1, 2, 6-20, 49 of copending Application No. 16/506841 do not recite crotonylation-inducing agent; HIV.
See the teachings of Williams et al. and Sabari et al. above.
One of ordinary skill in the art would have been motivated to use composition as taught by Williams et al. and Sabari et al. with the composition and method as recited in claims 1, 2, 6-20, 49 of copending Application No. 16/506841. Claims 1, 2, 6-20, 49 of copending Application No. 16/506841 recite composition and method comprising administrating PEP005 and latency reactivation agents including HDAC inhibitor for retrovirus, and Williams et al. and Sabari et al., which also teach composition and method comprising administrating PEP005 and latency reactivation agents including enhancing acetylation, teach the advantage of using crotonylation-inducing agent as well as such a retrovirus (See MPEP 2144.06: Substituting equivalents known for the same purpose; … see 2144.06: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using composition as taught by Williams et al. and Sabari et al. with the composition and method as recited in claims 1, 2, 6-20, 49 of copending Application No. 16/506841. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

7. Claims 1-20, 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10376486 in view of Williams et al. and Sabari et al. (cited above).
See claims 1-20, 29-38 as submitted 10/5/2021.
It is noted that the instant claims are interpreted in an open ended fashion for reciting “comprising” and do not exclude additional steps or components (See MPEP 2111).
Claims 1-9 of U.S. Patent No. 10376486 recite  a composition comprising ingenol-3-angelate (PEP005) and one or more additional latency reactivation agents, wherein PEP005 is present in an amount effective to synergistically enhance a therapeutic benefit of the one or more additional latency reactivation agents, wherein the therapeutic benefit comprises reactivation of a latent virus in a subject infected with the virus, wherein the one or more additional latency reactivation agents is a positive transcription elongation factor b activator, and wherein the virus is a human immunodeficiency virus (HIV); method comprising administering such a composition.
Claims 1-9 of U.S. Patent No. 10376486 do not recite crotonylation-inducing agent; HDAC inhibitor.
See the teachings of Williams et al. and Sabari et al. above.
One of ordinary skill in the art would have been motivated to use composition as taught by Williams et al. and Sabari et al. with the composition and method as recited in claims 1-9 of U.S. Patent No. 10376486. Claims 1-9 of U.S. Patent No. 10376486 recite composition and method comprising administrating PEP005 for reactivating HIV, and Williams et al. and Sabari et al., which also teach composition and method comprising administrating PEP005 and reactivating HIV, teach the advantage of using crotonylation-inducing agent (See MPEP 2144.06: Substituting equivalents known for the same purpose; … see 2144.06: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using composition as taught by Williams et al. and Sabari et al. with the composition and method as recited in claims 1-9 of U.S. Patent No. 10376486. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1-20, 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7094413 in view of Sabari et al., Williams et al., and Warrilow et al. (cited above).
See claims 1-20, 29-38 as submitted 10/5/2021.
It is noted that the instant claims are interpreted in an open ended fashion for reciting “comprising” and do not exclude additional steps or components (See MPEP 2111).
Claims 1-19 of U.S. Patent No. 7094413 recite a method for treating an individual infected with HIV, comprising administering to an HIV infected individual a pharmaceutically effective amount of a) an immunomodulatory peptide; and b) at least one anti-retroviral agent; wherein said immunomodulatory peptide (as claimed).
Claims 1-19 of U.S. Patent No. 7094413 do not recite reactivating HIV comprising administering crotonylation-inducing agent; HDAC inhibitor; PEP005.
See the teachings of Sabari et al., Williams et al., and Warrilow et al. above. It is noted that Williams et al. teaches treating patients with HIV [0022].
One of ordinary skill in the art would have been motivated to use composition as taught by Sabari et al., Williams et al., and Warrilow et al. with the method as recited in claims 1-19 of U.S. Patent No. 7094413. Claims 1-19 of U.S. Patent No. 7094413 recite method of treating HIV, and Sabari et al., Williams et al., and Warrilow et al., also teach treating HIV (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using composition as taught by Sabari et al., Williams et al., and Warrilow et al. with the method as recited in claims 1-19 of U.S. Patent No. 7094413. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Ott et al. (US20180002699)(See PTO-892: Notice of References Cited) teaches: reactivating HIV; administering to the individual an effective amount of a SMYD2 inhibitor [0008].
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648